DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2005/0171225 A1 to Kulp (hereinafter “Kulp”) in view of United States Patent No. 3,577,257 to Hutzler et al. (hereinafter “Hutzler”), United States Pre-Grant Patent Application Publication No. 2010/0029185 A1 to Fukuda et al (hereinafter “Fukuda”) and United States Pre-Grant Patent Application Publication No. 2010/0035529 A1 to Kulp (hereinafter “Kulp II”).

Referring to Applicant’s independent claim 1, Kulp teaches a chemical mechanical polishing pad adapted for polishing a substrate selected from the group consisting of at least one of a magnetic substrate, an optical substrate and a semiconductor substrate (See Abstract; pars. [0007-10] of Kulp), comprising:

wherein the polishing layer comprises a reaction product of ingredients, comprising:
an isocyanate terminated urethane prepolymer having 4.5 to 8.7 wt% unreacted NCO groups (See Abstract; pars. [0007-9], [0010-11], [0018-19], [0020-21], [0027], [0029] of Kulp); and,
a curative system, comprising:
a polyol curative (See Abstract; pars. [0010], [0022], [0025] of Kulp), and
a difunctional curative (par. [0022] of Kulp).
The percent unreacted NCO groups of the isocyanate terminated urethane prepolymer taught by Kulp renders obvious Applicant’s claimed range.  The percent unreacted NCO groups of the isocyanate terminated urethane prepolymer taught by Kulp overlaps the low end of Applicant’s claimed unreacted NCO groups percentage range of “8.5 to 9.5 wt%”. MPEP 2144.05 [R-08.2012] (I)
Although Kulp teaches utilizing a polyol curative (See Abstract; pars. [0010], [0022], [0025] of Kulp), Kulp does not teach explicitly that the polyol curative is a “high molecular weight polyol curative, wherein the high molecular weight polyol curative has a number average molecular weight, MN, of 2,500 to 100,000; and wherein the high molecular weight polyol curative has an average of 6 hydroxyl groups per molecule" according to Applicant's claim language.
However, Hutzler teaches a method for forming polyurethane coatings using a liquid polyurethane composition (See Abstract of Hutzler).  In carrying out at least one embodiment 
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate both Kulp and Hutzler are drawn in part to making polyurethane compositions.  A person having ordinary skill in the art at the time the invention was made would be motivated to modify Kulp’s teachings and utilize the high molecular weight curing polyol taught by Hutzler as Kulp’s curative polyol.  A person having ordinary skill in the art at the time the invention was made would be motivated to do so given Hutzler teaches the high molecular weight curing polyol is suitable for use in curing cast polyurethane compositions (col. 10, ll. 43-75; Example 2 of Hutzler) and Kulp utilizes a curative polyol in order to cure cast polyurethane compositions (See Abstract of Kulp).  The average hydroxyl groups per molecule taught by Kulp as modified by Hutzler renders obvious Applicant’s claimed range.  The average hydroxyl groups per molecule taught by Kulp as modified by Hutzler encompasses Applicant’s claimed range of “an average of 6 hydroxyl groups per molecule”. MPEP 2144.05 [R-08.2012] (I) The number average molecular weight of the high molecular weight polyol curative taught by Kulp as modified by Hutzler renders obvious Applicant’s claimed range.  The number average molecular weight of the high molecular weight polyol curative taught by Kulp as modified by MPEP 2144.05 [R-08.2012] (I)
Although Kulp as modified by Hutzler teaches the composition disclosed therein includes a high molecular weight polyol curative and a difunctional curative (par. [0022] of Kulp; col. 7, ll. 47-53, 58-73; col. 8, ll. 7-9 of Hutzler), Kulp as modified by Hutzler does not teach explicitly the high molecular weight polyol curative is present in an amount of “10 to 60 wt%" or the difunctional curative is present in an amount of "40 to 90 wt%” according to Applicant’s claim language.
However, Fukuda teaches a polishing pad composition and its method of manufacture (See Abstract of Fukuda).  In at least one embodiment disclosed therein, Fukuda teaches the polishing pad composition includes 30 to 85% of a high-molecular weight polyol curative (par. [0036] of Fukuda) and 0 to 70% of a difunctional curative (par. [0078] of Fukuda).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate Kulp, Hutzler and Fukuda are drawn generally to chemical mechanical polishing pads and their methods of manufacture.  A person having ordinary skill in the art at the time the invention was made would be motivated to modify the teachings of Kulp as modified by Hutzler using Fukuda’s teachings and utilize the high-molecular weight polyol curative in an amount of 30 to 85% and the difunctional curative in an amount of 0 to 70%.  A person having ordinary skill in the art at the time the invention was made would be motivated to do so given Fukuda teaches using the curative components in the amounts disclosed allows cell firms to be easily broken to form more beneficial interconnected cells as well as improve the removal rate stability and mechanical characteristics of the polishing layer (pars. [0022], [0031], [0036] of Fukuda).  The amounts of high-molecular weight polyol curative and difunctional curative taught MPEP 2144.05 [R-08.2012] (I)
Although Kulp as modified by Hutzler and Fukuda teaches the isocyanate terminated urethane prepolymer having 4.5 to 8.7 wt% unreacted NCO groups (See Abstract; pars. [0007-9], [0010-11], [0018-19], [0020-21], [0027], [0029] of Kulp), Kulp as modified by Hutzler and Fukuda does not teach explicitly that “the isocyanate terminated urethane prepolymer has 8.75 to 9.25 unreacted NCO groups” according to Applicant’s claim language.
However, Kulp II teaches a polishing pad for polishing patterned semiconductor substrates (See Abstract of Kulp II).  In at least one embodiment disclosed therein, Kulp II teaches the polishing pad contains a polymeric matrix composed of a polyurethane reaction product of a curative agent and an isocyanate-terminated polytetramethylene ether glycol having an unreacted NCO range of 8.75 to 9.05 weight percent. (See Abstract; pars. [0005-6], [0017]; Tables 1 and 4 of Kulp II).
At the time the invention was made a person having ordinary skill in the art would recognize and appreciate Kulp, Hutzler, Fukuda, and Kulp II are drawn generally to chemical mechanical polishing pads and their methods of manufacture.  A person having ordinary skill in the art at the time the invention was made would be motivated to modify the teachings of Kulp as modified by Hutzler and Fukuda and utilize an isocyanate terminated urethane prepolymer having an unreacted NCO range of 8.75 to 9.05 weight percent.  A person having ordinary skill in the art at the time the invention was made would be motivated to do so given Kulp II teaches 
The teaching “wherein the polishing layer exhibits a density of greater than 0.6 g/cm3; a Shore D hardness of 40 to 60; an elongation to break of 125 to 300 %; a G' 30/90 ratio of 1.5 to 4; a tensile modulus of 100 to 300 (MPa); a wet cut rate of 4 to 10 gin/rain; and, a 300 mm TEOS removal rate to Shore D hardness ratio (TEOS300-RR/Shore D hardness) of > 28” is inherent within and/or obvious in light of the teachings of Kulp as modified by Hutzler, Fukuda and Kulp II.  Kulp as modified by Hutzler, Fukuda and Kulp II teaches a polishing layer that is identical or substantially identical to the Applicant's claimed polishing layer; a cast polyurethane identical or substantially identical to the Applicant's claimed cast polyurethane; an isocyanate terminated prepolymer identical or substantially identical to the Applicant's claimed isocyanate terminated prepolymer; a polyfunctional isocyanate identical or substantially identical to the Applicant's claimed polyfunctional isocyanate; a polyether based polyol identical or substantially identical to the Applicant's claimed polyether based polyol; and, a curative agent identical or substantially identical to the Applicant's claimed curative agent.  Given the identical or substantially identical nature of said Applicant's claim limitations with Kulp as modified by Hutzler, Fukuda and Kulp II, the teaching of “wherein the polishing layer exhibits a density of greater than 0.6 g/cm3; a Shore D hardness of 40 to 60; an elongation to break of 125 to 300 %; a G' 30/90 ratio of 1.5 to 4; a tensile modulus of 100 to 300 (MPa); a wet cut rate of 4 to 10 gin/rain; and, a 300 mm TEOS removal rate to Shore D hardness ratio (TEOS300-RR/Shore D > 28” is inherent within or obvious in light of the polishing layer taught by Kulp as modified by Hutzler, Fukuda and Kulp II.  MPEP 2112.01 [R-08.2012] (I)

Referring to Applicant’s claim 3, Kulp as modified by Hutzler, Fukuda and Kulp II teaches the curative system has a plurality of reactive hydrogen groups and the isocyanate terminated urethane prepolymer has a plurality of unreacted NCO groups (See Abstract; pars. [0007-9], [0010-11], [0018-19], [0020], [0025], [0027], [0029] of Kulp); and, wherein a stoichiometric ratio of the reactive hydrogen groups to the unreacted NCO groups is 0.80 to 1.2 or 80 to 120 percent (par. [0025] of Kulp).  The stoichiometric ratio taught by Kulp as modified by Hutzler, Fukuda and Kulp II renders obvious Applicant’s claimed range.  The stoichiometric ratio taught by Kulp as modified by Fukuda encompasses entirely Applicant’s claimed stoichiometric ratio range of “0.85 to 1.15”. MPEP 2144.05 [R-08.2012] (I)

Referring to Applicant’s claim 4, although Kulp as modified by Hutzler and Fukuda teaches the isocyanate terminated urethane prepolymer having 4.5 to 8.7 wt% unreacted NCO groups (See Abstract; pars. [0007-9], [0010-11], [0018-19], [0020-21], [0027], [0029] of Kulp), Kulp as modified by Hutzler, Fukuda and Kulp II teaches the isocyanate terminated urethane prepolymer has 8.75 to 9.05 unreacted NCO groups (See Abstract; pars. [0005-6], [0017]; Tables 1 and 4 of Kulp II).  The amount of unreacted NCO groups taught by Kulp as modified by Hutzler, Fukuda and Kulp II renders obvious Applicant’s claimed range.  The amount of unreacted NCO groups taught by Kulp as modified by Hutzler, Fukuda and Kulp II overlaps Applicant’s claimed range of “8.95 to 9.25 unreacted NCO groups.”  MPEP 2144.05 [R-08.2012] (I)

Referring to Applicant’s claim 5, Kulp as modified by Hutzler, Fukuda and Kulp II teaches the polishing surface has a spiral groove pattern formed therein (par. [0132] of Fukuda).

Response to Arguments
Applicant's remarks filed March 15, 2021 have been fully considered but they are not persuasive.
Applicant asserts the claimed molecular weight range in combination with a multi-functional curative having 6 hydroxyl groups corresponds to a range that provides excellent diamond conditioning in combination forms a soft and diamond conditionable matrix for low polishing defectivity.  Applicant asserts further one of ordinary skilled in the art of CMP polishing pads would not expect to adapt a flooring polyurethane coating into a polishing layer embodiment.  Applicant asserts further yet since Hutzler relates to coating polyurethane, there is no disclosure or suggestion of using number average molecular weight, Mn, of 7,500 to 12,000 to achieve a higher diamond conditioning cut rate for soft low defect polishing pads.  In turn, Applicant asserts one would expect that polyurethane coatings, such as those used for hardwood floors would have as much scratch resistance as possible.  In referring to the prior filed Declaration of Dr. Qian, Applicant asserts further the formulation of the invention can provide an unexpected drop in defects while maintaining an equivalent polishing removal rate for inner layer dielectric polishing using fumed silica.  Lastly, Applicant asserts the Fukuda reference teaches a high molecular weight polyol having a number average molecular weight of 1500 to 6000 which lies outside Applicant’s claimed number average molecular weight range of “7,500 to 12,000”.  In conclusion, Applicant asserts none of the four combined references discloses 
Examiner disagrees.  Applicant’s assertion the claimed ranges of the claimed CMP pad correspond to excellent diamond conditioning is not supported by the examples disclosed in Table 2 of the specification as originally filed.  Examples 1-14 of Table 2 of Applicant’s specification as originally filed utilize MbOCA as the difunctional curative.  On page 10, par. [0039] of Applicant’s specification as originally filed, Applicant identifies MbOCA as 4,4'-methylene-bis-(2-chloroaniline), which is a diamine, not a diol.  As Applicant’s examples 1-14 utilize a diamine curative, and not a diol curative, Applicant’s examples 1-14 are not commensurate in scope with Applicant’s claimed invention as presently recited and cannot be relied on to demonstrate a finding of unexpected results.  Next, in response to applicant's argument that curative polyols for formulating polyurethane compositions for use in polishing hardwood floors are incompatible with curative polyols for formulating polyurethane compositions for use in chemical mechanical polishing pads, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, despite the different intended applications of their respective resultant polyurethane compositions, the curative polyol of Hutzler is known in the art and useful for curing case polyurethane compositions taught by both Hutzler and Kulp.  Applicant’s assertion does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731